Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 7/12/21. Claims 1-10 are pending with claims 1 and 10 in independent form.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A contactless transaction system, comprising: one or more 5transaction cards having one or more radio frequency identification (RFID) tags configured to transmit RFID signals; a reader device having one or more transmitters configured to transmit reader device signals, wherein said reader device signals are received by said at least one transaction card and said RFID signals are received by said reader device; the reader device determines the number of transaction cards having one or more RFID tags and respective bank information associated with one or more transaction cards; wherein said reader device, upon detection of said RFID signals from one or more transaction cards for a pre-determined time duration, is configured to retrieve bank details associated with said RFID tags, and automatically display, on one or more user interfaces of said reader device, one or more bank information associated with said15 transaction card for selection of bank’s transaction card for financial transaction without taking the cards out of user’s pocket or wallet. With respect to claim 10 and all its dependencies, A method for contactless transaction, comprising: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH